Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 1 of 10

                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of Florida

                                                           99 N.E. 4th Street, Suite 700
                                                           Miami, FL 33132
                                                           Tel. No. (305) 961-9294 / Fax No. (305) 536-4089

                      NOTICE OF JUDICIAL FORFEITURE PROCEEDINGS


    December 4, 2019

    via FedEx
    8148 7269 0519

    Leo Sean Palmer
    c/o LEBSP Irrevocable Trust
    4218 SW 119th Avenue, Apt. 312
    Miramar, FL 33025


    RE:    U.S. v. Noe De La Cruz, et al. Case No. 18-20269-Cr-Cooke
           Real Property located at 3084 Southwest 112 Avenue, Davie, FL 33330


    To whom it may concern:

            The United States District Court for the Southern District of Florida has ordered that certain
    property in the above-styled criminal case be forfeited to the United States. The enclosed Order of
    Forfeiture describes the property subject to forfeiture and the procedure for filing a petition to any
    of the property in which you may have a legal right, title or interest. By receipt of this letter, you
    are given actual notice of the forfeiture of the property and of your right to assert a claim. This
    Notice is intended only to provide you with notice; service of this Notice is in no way intended to
    imply that the United States believes that you would have a valid claim to any of the forfeited
    property. Neither a defendant in the criminal case, nor his agent, is entitled to file a petition.

             The procedure for filing a petition is set forth in Title 21, United States Code, Section
    853(n). If you intend to file a petition, you must do so in the above-styled case within thirty (30)
    days of your receipt of this letter. The petition must be filed under the above case name and
    number in the United States District Court, 400 North Miami Avenue, Miami, Florida 33128; with
    a copy to Nicole Grosnoff, Assistant United States Attorney, United States Attorney’s Office, 99
    N.E. 4 Street, Miami, Florida 33132. The petition shall be signed by petitioner under penalty of
    perjury and shall identify the particular property in which Wells Fargo Bank claims a legal right,
    title or interest; the nature and extent of such right, title or interest in each property; the time and
Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 2 of 10



    circumstances of the acquisition of the right, title and interest in the property; and any additional
    facts and documents supporting the claim and the relief sought.

           Thank you for your assistance in this matter.

                                                           Sincerely,

                                                           ARIANA FAJARDO ORSHAN
                                                           UNITED STATES ATTORNEY


                                                           ____________________________
                                                           NICOLE GROSNOFF
                                                           ASSISTANT U.S. ATTORNEY

    Enclosures- Order of Forfeiture
Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 3 of 10
                                                                                                           February 18, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 814872690519




Delivery Information:


Status:                        Delivered                                   Delivered To:                 Residence

Signed for by:                 Signature not required                      Delivery Location:            4218 SW 119TH AVE 312

Service type:                  FedEx Standard Overnight                                                  FL, 33025

Special Handling:              Deliver Weekday;                            Delivery date:                Dec 12, 2019 14:34
                               Residential Delivery



Shipping Information:


Tracking number:                        814872690519                       Ship Date:                       Dec 11, 2019

                                                                           Weight:



Recipient:                                                                 Shipper:
LEO SEAN PALMER, LE BSP INEROCABLE TRUST                                   NICOLE GROSNOFF, USDOJ/US ATTORNEYS OFFICE
4218 SW 119 AVE APT 312                                                    99 NE 4TH ST
FL, US, 33025                                                              MIAMI, FL, US, 331322131




                    Proof-of-delivery details appear below; however, no signature is available for this FedEx Express shipment
                                                        because a signature was not required.




Thank you for choosing FedEx
Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 4 of 10

                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of Florida

                                                           99 N.E. 4th Street, Suite 700
                                                           Miami, FL 33132
                                                           Tel. No. (305) 961-9294 / Fax No. (305) 536-4089

                      NOTICE OF JUDICIAL FORFEITURE PROCEEDINGS


    December 4, 2019


    Leo Sean Palmer
    c/o LEBSP Irrevocable Trust
    13762 West State Road 84
    Suite 256
    Davie, FL 33325


    RE:    U.S. v. Noe De La Cruz, et al. Case No. 18-20269-Cr-Cooke
           Real Property located at 3084 Southwest 112 Avenue, Davie, FL 33330


    To whom it may concern:

            The United States District Court for the Southern District of Florida has ordered that certain
    property in the above-styled criminal case be forfeited to the United States. The enclosed Order of
    Forfeiture describes the property subject to forfeiture and the procedure for filing a petition to any
    of the property in which you may have a legal right, title or interest. By receipt of this letter, you
    are given actual notice of the forfeiture of the property and of your right to assert a claim. This
    Notice is intended only to provide you with notice; service of this Notice is in no way intended to
    imply that the United States believes that you would have a valid claim to any of the forfeited
    property. Neither a defendant in the criminal case, nor his agent, is entitled to file a petition.

             The procedure for filing a petition is set forth in Title 21, United States Code, Section
    853(n). If you intend to file a petition, you must do so in the above-styled case within thirty (30)
    days of your receipt of this letter. The petition must be filed under the above case name and
    number in the United States District Court, 400 North Miami Avenue, Miami, Florida 33128; with
    a copy to Nicole Grosnoff, Assistant United States Attorney, United States Attorney’s Office, 99
    N.E. 4 Street, Miami, Florida 33132. The petition shall be signed by petitioner under penalty of
    perjury and shall identify the particular property in which Wells Fargo Bank claims a legal right,
    title or interest; the nature and extent of such right, title or interest in each property; the time and
Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 5 of 10



    circumstances of the acquisition of the right, title and interest in the property; and any additional
    facts and documents supporting the claim and the relief sought.

           Thank you for your assistance in this matter.

                                                           Sincerely,

                                                           ARIANA FAJARDO ORSHAN
                                                           UNITED STATES ATTORNEY


                                                           ____________________________
                                                           NICOLE GROSNOFF
                                                           ASSISTANT U.S. ATTORNEY

    Enclosures- Order of Forfeiture
USPS.com® - USPS Tracking® Results
          Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 6 of 10



           ALERT: USPS WILL BE TEMPORARILY SUSPENDING THE GUARANTEE ON PRIORITY MAIL EXPRESS INT…




                                     ®
                                                                                                         Tracking               FAQs
    USPS Tracking

    Track Another Package                      +
                          Track Packages                      Get the free Informed Delivery® feature to receive
                                                              automated notifications on your packages              Learn  More
                                                                                                                     Learn More
                          Anytime, Anywhere




                                                                                                                                       Feedback
                                                                                                                             Remove    
                Tracking Number: 70130600000082942912


                Your item was delivered to the front desk,
                reception area, or mail room at 12:17 pm
                on December 16, 2019 in FORT
                LAUDERDALE, FL 33325.


                Status

                  Delivered
                December 16, 2019 at 12:17 pm
                Delivered, Front Desk/Reception/Mail Room
                FORT LAUDERDALE, FL 33325


                                                                                                                    Delivered


                    Tracking History                                                                                     




                    December 16, 2019, 12:17 pm
                    Delivered, Front Desk/Reception/Mail Room
                    FORT LAUDERDALE, FL 33325 

                    Your item was delivered to the front desk, reception area, or mail room at 12:17 pm on December
                    16, 2019 in FORT LAUDERDALE, FL 33325.




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70130600000082942912[2/10/2020 5:50:04 PM]
USPS.com® - USPS Tracking® Results
            Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 7 of 10
                    December 15, 2019, 5:50 pm
                    Departed USPS Regional Facility
                    MIAMI FL DISTRIBUTION CENTER 




                    December 15, 2019
                    In Transit to Next Facility



                    December 14, 2019, 1:31 am
                    Arrived at USPS Regional Facility
                    MIAMI FL DISTRIBUTION CENTER 





                    Product Information                                                                                   




                     Postal Product:         Features:
                                             Certified Mail™




                                                                     See Less      




                                              Can’t find what you’re looking for?
                                    Go to our FAQs section to find answers to your tracking questions.



                                                                         FAQs




     HELPFUL LINKS                      ON ABOUT.USPS.COM                   OTHER USPS SITES            LEGAL INFORMATION
     Contact Us                         About USPS Home                     Business Customer Gateway   Privacy Policy
     Site Index                         Newsroom                            Postal Inspectors           Terms of Use
     FAQs                               USPS Service Updates                Inspector General           FOIA
     Feedback                           Forms & Publications                Postal Explorer             No FEAR Act EEO Data
                                        Government Services                 National Postal Museum




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70130600000082942912[2/10/2020 5:50:04 PM]
Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 8 of 10

                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of Florida

                                                           99 N.E. 4th Street, Suite 700
                                                           Miami, FL 33132
                                                           Tel. No. (305) 961-9294 / Fax No. (305) 536-4089

                      NOTICE OF JUDICIAL FORFEITURE PROCEEDINGS


    December 4, 2019

    via FedEx
    8148 7269 0611

    Leo Sean Palmer
    c/o LEBSP Irrevocable Trust
    21101 SW 92nd Court
    Cutler Bay, FL 33189


    RE:    U.S. v. Noe De La Cruz, et al. Case No. 18-20269-Cr-Cooke
           Real Property located at 3084 Southwest 112 Avenue, Davie, FL 33330


    To whom it may concern:

            The United States District Court for the Southern District of Florida has ordered that certain
    property in the above-styled criminal case be forfeited to the United States. The enclosed Order of
    Forfeiture describes the property subject to forfeiture and the procedure for filing a petition to any
    of the property in which you may have a legal right, title or interest. By receipt of this letter, you
    are given actual notice of the forfeiture of the property and of your right to assert a claim. This
    Notice is intended only to provide you with notice; service of this Notice is in no way intended to
    imply that the United States believes that you would have a valid claim to any of the forfeited
    property. Neither a defendant in the criminal case, nor his agent, is entitled to file a petition.

             The procedure for filing a petition is set forth in Title 21, United States Code, Section
    853(n). If you intend to file a petition, you must do so in the above-styled case within thirty (30)
    days of your receipt of this letter. The petition must be filed under the above case name and
    number in the United States District Court, 400 North Miami Avenue, Miami, Florida 33128; with
    a copy to Nicole Grosnoff, Assistant United States Attorney, United States Attorney’s Office, 99
    N.E. 4 Street, Miami, Florida 33132. The petition shall be signed by petitioner under penalty of
    perjury and shall identify the particular property in which Wells Fargo Bank claims a legal right,
    title or interest; the nature and extent of such right, title or interest in each property; the time and
Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 9 of 10



    circumstances of the acquisition of the right, title and interest in the property; and any additional
    facts and documents supporting the claim and the relief sought.

           Thank you for your assistance in this matter.

                                                           Sincerely,

                                                           ARIANA FAJARDO ORSHAN
                                                           UNITED STATES ATTORNEY


                                                           ____________________________
                                                           NICOLE GROSNOFF
                                                           ASSISTANT U.S. ATTORNEY

    Enclosures- Order of Forfeiture
 Case 1:18-cr-20269-MGC Document 366-1 Entered on FLSD Docket 03/25/2020 Page 10 of
                                       10                   February 18, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 8148 7269 0611




Delivery Information:


Status:                        Delivered                                     Delivered To:               Residence

Signed for by:                 Signature not required                        Delivery Location:          21101 SW 92ND CT

Service type:                  FedEx Standard Overnight                                                  FL, 33189

Special Handling:              Deliver Weekday;                              Delivery date:              Dec 12, 2019 13:04
                               Residential Delivery



Shipping Information:


Tracking number:                        8148 7269 0611                       Ship Date:                     Dec 11, 2019

                                                                             Weight:



Recipient:                                                                   Shipper:
LEO SEAN PALMER, LEBSP LIREVCCABLE TRUST                                     NICOLE GROSNOFF, USDOJ/US ATTORNEYS OFFICE
21101 SW 92ND CT                                                             99 NE 4TH ST
FL, US, 33189                                                                MIAMI, FL, US, 331322131




                    Proof-of-delivery details appear below; however, no signature is available for this FedEx Express shipment
                                                        because a signature was not required.




Thank you for choosing FedEx
